This cause came on for final administrative disposition by the board of review at Tallahassee on May 18, 1966, on claimant’s appeal and was reviewed upon the record.
Nature of previous decision: The appeals referee affirmed a determination by the claims examiner, disqualifying claimant for benefits because he voluntarily left his employment without good cause attributable to the employer.
Findings of fact: The claimant is a 64-year-old man who was employed as a lather by a plastering contractor in November, 1965. Claimant worked under the supervision of a foreman who had authority to hire and fire. The foreman had hired claimant. On December 8, 1965, on claimant’s last day of work, he was informed by the foreman that the employer had subcontracted the job to someone else, and that no more work would be available. This information was given claimant by the foreman who had hired him. It is the usual practice of a foreman of the lathing gang to hire and fire his crew.
Claimant did not voluntarily leave his employment without good cause attributable to the employer.
Reasons for decision: The Florida Unemployment Compensation Law provides that an individual shall be disqualified for benefits if the commission finds that, among other things, he voluntarily left his employment without good cause attributable to the employer.
The testimony in this case shows that claimant was told by his son, who worked for the same employer, that their foreman was no longer going to take care of the employer’s work and that the foreman no longer had any work for the claimant. The employer had decided to subcontract the work to another lathing gang, and to let the crew go which claimant worked with.
It is the usual practice in this field for the foreman to do his own hiring and firing, and for the crew to be hired as a unit by the plastering contractor. If the claimant, as suggested by the appeals referee, had gone over the foreman’s head to the prime contractor he probably would have been referred back to the foreman for hiring or not. The referee’s holding that claimant should have gone over the head of the foreman to the contractor is contrary to established practices in this field in the area.
*197We must conclude from the record and evidence that claimant was laid off for lack of work and did not voluntarily leave his employment without good cause attributable to the employer.
Decision: The decision of the appeals referee is reversed.